Hill, C. J.
1. When this case was previously before this court it was held, that under the undisputed evidence, the plaintiff was, as a matter of law, not entitled to recover; and for that reason the verdict was set aside and a new trial granted. North American Accident Insurance Co. v. Watson, 6 Ga. App. 193 (64 S. E. 693). On the second trial the evidence was substantially the same as on the first trial, and the trial court did not err in granting a nonsuit.
2. The decision of this court when the ease was first here was a conclusion of law, based upon uncontroverted facts, and is in no sense at variance with the repeated rulings that this court is without jurisdiction to detei'mine mere issues of fact. The decision as there announced will not he reviewed, a majority of the court being satisfied with its soundness. In addition to other citations in the opinion then delivered (6 Ga. App. 193), see United Benevolent Society v. Freeman, 111 Ga. 355 (36 S. E. 764).

Judgment affirmed.


Russell, J., dissents.